Judge Hedrick
concurring:
In my opinion Chesson v. Insurance Co., supra, insofar as it relates to the decision in this case, simply stands for the proposition that there was no competent evidence in the record to support the jury’s finding that Chesson’s “fall was accidental” and hence that his death was “caused by accidental means.” Since all parties agreed here that the insured’s death “was caused by a blow she sustained as a result of a fall,” the only question before the trial judge was whether the fall was “accidental.” Unlike Chesson where the matter was “left to conjecture,” there is competent evidence in the record before us that the insured fell as a result of her foot slipping on the kitchen floor, which had only shortly before been mopped. Thus, there is competent evidence in the record to support Judge Moore’s finding that Mrs. Williams “suffered an accidental fall” and this finding supports the judgment.